Citation Nr: 0739048	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right wrist.

2.  Entitlement to service connection for bilateral 
nystagmus.

3.  Entitlement to service connection for Eustachian tube 
dysfunction of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from January 1986 to June 1986, and had active duty 
from May 2003 to September 2004.  He had additional periods 
of ACDUTRA and inactive duty for training (INACDUTRA) with 
the Oklahoma Army National Guard.

The issue of service connection for right wrist tendonitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Beyond the above, based on a review of the claims file and 
the objective medical evidence, the RO may wish to consider a 
comprehensive review of this case to determine the current 
severity of all service connected disorders.  In any event, 
no other issue is before the Board at this time.       


FINDINGS OF FACT

1.  The veteran's involuntary bilateral nystagmus was 
incurred during active service.

2.  The veteran's right ear Eustachian tube dysfunction was 
incurred during active service.


CONCLUSIONS OF LAW

1.  Involuntary bilateral nystagmus was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Right ear Eustachian tube dysfunction was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111.  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Mere transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Nystagmus

The veteran holds a current diagnosis of bilateral nystagmus.  
Nystagmus is defined as "an involuntary, rapid, rhythmic 
movement of the eyeball, which may be horizontal, vertical, 
rotatory, or mixed."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1327 (31st ed. 2007).  "Voluntary" nystagmus is 
defined as "rapid eye movements, up to 80 a second, that can 
be produced at will by some normal individuals."  Id. at 
1328.

The veteran did not report a history of nystagmus on his 
service entrance examination in March 1985 or his pre-
deployment examination in May 2003.  There is also no 
evidence of this disorder in his service medical records for 
his first period of ACDUTRA and the intervening period of 
time between his National Guard service and entry into his 
period of active service in May 2003.  Thus, the presumption 
of soundness attaches to his claim.  Crowe, 7 Vet. App. at 
246.

The veteran's statements during his period of active service 
beginning in May 2003 clearly reflect that he has had 
voluntary nystagmus since childhood.  That is, he is capable 
of eliciting and stopping his rapid eye movements at will.  
Significantly, he further described episodes of involuntary 
and uncontrolled rapid eye movement, occurring 2 times per 
day and lasting 2 to 5 seconds in duration, that began during 
this period of active service.  These instances were induced 
by reading, intermediate distance viewing, stress, or 
fatigue.

The veteran's July 2004 Medical Evaluation Board (MEB) report 
rendered a final diagnosis of voluntary, intermittent 
nystagmus.  The RO has interpreted this diagnosis as meaning 
the veteran has total control over his nystagmus and that it 
would not be present unless he intentionally caused it.  The 
Board disagrees.  While the veteran has described and 
replicated voluntary nystagmus, he has also described the 
onset of involuntary episodes during his period of active 
service from May 2003 to September 2004 that were not 
previously present.  VA examination in October 2004 found a 
fine, symmetrical nystagmus by magnified slit lamp 
examination that was not visible grossly.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that involuntary bilateral nystagmus was first manifested 
during his period of active service from May 2003 to 
September 2004.  38 U.S.C.A. § 5107(b).  The claim of service 
connection for bilateral involuntary nystagmus, therefore, is 
granted.  

The Board finds that the record makes clear that the veteran 
had some form of this disorder (nystagmus) prior to service.  
As noted above, the veteran's statements during his period of 
active service beginning in May 2003 clearly reflect that he 
has had voluntary nystagmus since childhood.  Therefore, the 
Board finds clear and unmistakable evidence that this 
disorder, in some form, existed prior to service.  The 
veteran's own statements during service support this finding.   

The fact that he has involuntary episodes during his period 
of active service from May 2003 to September 2004 indicates 
an aggravation of the pre-existing disorder.

Based on the above, the RO should only service connect that 
part of the disorder that has been aggravated by military 
service, and evaluate the disorder accordingly.  The issue 
regarding the nature and extent of this disorder, or whether 
it should receive a compensable evaluation, is not before the 
Board at this time. 

Eustachian tube dysfunction of the right ear.

The veteran did not report a history of right ear otalgia on 
his service entrance examination in March 1985 or his May 
2003 pre-deployment examination.  There is also no evidence 
of this disorder in his service medical records for his first 
period of ACDUTRA and the intervening period of time between 
his National Guard service and entry into his period of 
active service in May 2003.  Thus, the presumption of 
soundness attaches to his claim.  Crowe, 7 Vet. App. at 246.

At his July 2004 MEB, the veteran described an 8-year history 
of a progressive worsening of right ear pain when changing 
altitude.  An ear, nose and throat consultation diagnosed 
right ear hearing loss with a conductive component, and 
Eustachian tube dysfunction (ETD).  His MEB report listed 
diagnoses of chronic right ear pain, intermittent, with 
associated hearing loss, and right ear Eustachian tube 
dysfunction.  

On VA examination in October 2004, the veteran described 
right ear pain with changes in altitude that lasted for 15 
minutes in duration.  The diagnosis of right ear Eustachian 
tube dysfunction was continued.

The RO has identified the veteran's right ear pain disorder 
as not being due to an underlying disability or disease or, 
alternatively, being a congenital or developmental defect not 
subject to service connection.  The Board finds no competent 
evidence of record supporting these conclusions.  Both VA and 
military physicians have provided a diagnosis of Eustachian 
tube dysfunction of the right ear.  Notably, there is also a 
conductive hearing loss in the right ear that has been 
service connected.  

Right ear Eustachian tube dysfunction was first diagnosed in 
service.  The veteran indicated an 8 year history of this 
problem during service, providing clear and unmistakable 
evidence that this condition pre-existed service.  
Notwithstanding, as above, the Board is unable to determine 
that this condition was not clearly and unmistakably not 
aggravated during the period of service from May 2003 to 
September 2004.  

The Board, therefore, must find that the veteran's right ear 
Eustachian tube dysfunction was aggravated during his period 
of service from May 2003 to September 2004.  The claim, 
therefore, is granted.

Based on the above, the RO should only service connect that 
part of the disorder that has been aggravated by military 
service, and evaluate the disorder accordingly.  The issue 
regarding the nature and extent of this disorder, or whether 
it should receive a compensable evaluation, is not before the 
Board at this time. 

The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for involuntary bilateral nystagmus is 
granted.

Service connection for right ear Eustachian tube dysfunction 
is granted.


REMAND

The veteran's March 1985 enlistment examination disclosed a 
pre-service history of fracture of the right distal radius.  
A confirmatory scar was present on the right distal arm 
medially.  Therefore, the Board finds that the presumption of 
sound condition does not apply on this issue.  See 
38 U.S.C.A. § 1111; Crowe, 7 Vet. App. at 246.

There is no documented treatment for right wrist 
tenosynovitis/tendonitis prior to April 2004.  At that time, 
the veteran reported right wrist pain of 6-months duration.  
At his July 2004 MEB, he reported that his pain had been 
present for the past 6-years.  An x-ray examination of the 
right wrist demonstrated an unfused ulnar styloid process.  
The MEB listed a final diagnosis of chronic tenosynovitis.  
On VA examination in October 2004, the veteran described the 
onset of right wrist pain in approximately 2000.  The 
examiner provided a diagnosis of recurrent tendonitis.  

In light of the conflicting lay statements as to the onset of 
symptoms, and the lack of medical evidence addressing whether 
the pre-existing right wrist fracture was aggravated during a 
period of active service, the Board finds that additional 
medical evidence is necessary to decide the claim.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the 
veteran's treatment for right wrist 
disability at the Denver, Colorado VA 
Medical Center (VAMC) since August 2005.

2.  The veteran should undergo a VA 
examination to determine whether his 
preexisting right wrist disorder (if any) 
was aggravated by service.  The veteran's 
claims file should be available to the 
examiner for review.  Following a physical 
examination and a review of the claims 
file, the examiner should provide opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's preexisting right wrist 
disorder permanently increased in severity 
during the periods of active service from 
January 1986 to June 1986 and/or May 2003 
to September 2004 and, if so, whether such 
worsening constituted the natural 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation due to service?


In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service" 
unless the underlying disorder, as 
contrasted with symptoms, has worsened. 

If the examiner finds evidence of 
aggravation, the examiner should attempt 
to quantify the degree of additional 
disability resulting from the aggravation.

3.  When the additional development 
requested is complete, the RO should 
review the case on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development. The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The veteran has the right to submit additional 
evidence and argument on the matter. Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


